SUPPLEMENTAL OPINION SUR PETITION OF REHEARING
VAN DUSEN, Circuit Judge.
Appellees have filed a Petition for Rehearing En Banc conceding that several items mentioned in our opinion were not accurately stated in the District *241Court record,1 explaining their reasons for such incompleteness, and contending that their language during a Referee’s hearing cited by appellant in No. 18,808 during the June 5th argument of these appeals was qualified by other language used in that hearing and by a letter added to the District Court record after argument but not forwarded to this court in any way.2 These explanations of an incomplete District Court record re-emphasize that the record before the District Court on December 22, 1969, was not sufficient to sustain petitioners’ burden of proving 3 that they were entitled, under the decisions of this court cited at *242page 235 of the slip opinion, to the third round of interim allowances which they were then claiming. ' Petitioners will have the opportunity to supplement the record before the District Court to sustain this burden as to interim compensation within the limits stated on page 239 of the slip opinion of August 18, 1970, but no good reason has been shown why they should be granted a second opportunity to show they are entitled to interim fees for the third period in excess of such limits.
We note, again, that “we are impressed * * * with the apparent success of the reorganization to date” (page 237 of August 18 opinion). Also we note that periodic awards of interim compensation in the future, as well as interim compensation for the period from September 1, 1969, to the present, may be granted in the discretion of the District Court if “necessary” 4 and after comment by the creditors and the Securities and Exchange Commission.

. For example, petitioners concede that the frequent listings of “room and meals $25.00” in Petitions for Allowances alleging “a complete breakdown” (79a) or “a detailed record” (88a) of disbursements were not complete and were because “the District Court admonished petitioners that it would not consider applications for per diem expenses in excess of $25.00 per day” (p. 13 of Petition). The creditors were entitled to inclusion of words such as “more than $25.-00” through use of an asterisk or some similar form of explanation. Similarly, the last sentence of footnote 28 would not have been included if the petitioners had included in the record the information (p. 17 of their Petition) that “The District Court * * * directed Petitioners that all the facts relating to these charges were to be brought before the Court,” or had called this direction to the court’s attention when, during the argument, their counsel specifically requested the court to examine the documents mentioned in footnote 28, or had made clear in the statement of expenses the other statements on pages 17 and 18 of the Petition.


. The Petition (p. 12) alleges that “the record of May 4, 1970, was submitted to this court * * * in such a manner that the Petitioners were effectively barred from answering or explaining the statement.” The language from this May 4 hearing quoted in footnote 15 was objected to by appellant in No. 18,808 in the presence of petitioners’ counsel during the oral argument and the court, on its own initiative, stated that it would not consider any material which was not in the official record forwarded from the District Court. By letter of June 8, a copy of which was sent to counsel for petitioners, a copy of the May 4 transcript was sent by counsel for appellant in No. 18,808 to the Clerk, who returned it to the sender by letter of June 10 (with copy to petitioners’ counsel) saying: “The original of this transcript should be filed with the Clerk of the District Court who will forward it to this office with a Supplemental Record in this case.” Petitioners’ counsel wrote our Clerk a letter on the same date, saying “We * * * wish to formally object to this effort * * * to further supplement the record without following the required procedure [referring to F. R. A. P. 27].” The transcript was forwarded by the District Court in July to this court as a supplement to the record and petitioners’ counsel filed no application under F. R. A. P. 27 to strike it for any reason. Also, petitioners’ counsel has not arranged to have the record in this court supplemented by the letter marked into evidence on 6/30/70 (see p. 12 of Petition). We believe that (1) the court should not ignore such language used in a judicial proceeding, (2) petitioners’ counsel was alerted by the above correspondence that the transcript would probably be forwarded to this court, and (3) petitioners’ counsel, rather than our Clerk, had the duty to check in the office of either the Clerk of the District Court or this court to see if the transcript was forwarded as suggested by the above correspondence. We note that formal applications are to be made by motion under F. R. A. P. 27 (mentioned in petitioners’ counsel’s letter) and not by letter. This court appreciates petitioners’ counsel making clear that he did not intend the quoted language to be construed as it was by this court, as well as by counsel for appellant, and as the Referee warned petitioners’ counsel that it might be construed (p. 12 of Petition). During a colloquy at the May 4 hearing between the Referee and petitioners’ counsel, the Referee stated, without contradiction by such counsel, “The Trustee has not presented a plan * * * ” (p. 5 of Document 785). Counsel has now called our attention to the place in the record where a plan submitted by the trustee and his counsel in 1968 is filed (Document 466).


. See Woods v. City National Bank & Trust Co., 312 U.S. 263, 267-268, 61 S.Ct. 493, 85 L.Ed. 820 (1941) ; 6A Collier on Bankruptcy ¶ 13.02, p. 903 (14th Ed.).


. See In re McGann Co., supra 188 F.2d at 112, cited with approval in In re Solar Mfg. Corp., supra 190 F.2d at 274.